Citation Nr: 0111272	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-13 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from December 1957 to January 
1967, from November 1968 to December 1970 and from June 1971 
to November 1980 and died in August 1994.  The appellant, who 
is the veteran's widow, appealed a November 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied her claim of 
entitlement to dependency and indemnity (DIC) compensation 
under the provisions of 38 U.S.C.A. § 1151.  In March 2001, 
the appellant was afforded a hearing before the undersigned 
member of the Board of Veterans Appeals (Board).
	

REMAND

During the pendency of the appellant's appeal but after the 
claim was most recently considered by the RO, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) became effective.  This liberalizing law is 
applicable to the appellant's claim. See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran died in August 1994.  The death certificate 
indicates that the veteran died due to atherosclerotic 
cardiovascular disease with emphysema shown as a significant 
contributing condition.  The death certificate states that an 
autopsy was not performed and shows that the veteran died at 
home.

In December 1994, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  In July 1996, she filed a claim for DIC 
benefits under 38 U.S.C.A. § 1151 and contends that such 
benefits are warranted based on treatment the veteran 
received at VA hospitals in Michigan and Arizona.  She 
maintains that while VA treated the veteran for emphysema 
since approximately 1988, he died in 1994 from 
atherosclerotic cardiovascular disease that VA failed to 
diagnose and treat.  In a July 1996 statement, she contended 
that the veteran had hereditary pulmonary and cardiac 
diseases that were "ignored by VA Hospital staff for many 
years."  She also asserted that he was denied oxygen since 
1989.  

An October 1998 VA advisory medical opinion is to the effect 
that there is no evidence to suggest that VA ignored or 
failed to treat his pulmonary condition in a timely and 
reasonable fashion.  Nor was there evidence that the veteran 
had symptoms suggesting cardiovascular disease prior to his 
death.  However, the VA examiner stated that 
"[u]nfortunately, the chart does not appear to contain 
complete medical records".  

As noted above, the appellant submitted her claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1151 in July 
1996.  However, the November 1998 statement of the case 
contains only the regulations applicable to claims received 
by VA on or after October 1, 1997 and advises the appellant 
that "[f]or claims received by VA before October 1, 1997, 
see § 3.358".  This is significant due to recent changes in 
the law applicable to compensation claims under § 1151.

The appellant submitted her claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 in July 1996, following the 
decision of the court in Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  38 U.S.C.A. § 1151 provides that where a veteran 
suffers an injury or aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  The 
applicable regulation provides that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

In the case of Boeck v. Brown, 6 Vet. App. 14 (1993), the 
United States Court of Appeals for Veterans Claims indicated 
that the veteran needed to provide medical evidence in 
support of his assertion that he had sustained additional 
disability as a result of treatment by the VA.

At the time the appellant filed her claim for compensation 
under § 1151, there was no requirement that the increased 
disability be caused by fault on the part of VA. 
Subsequently, § 1151 was amended to include a requirement of 
fault for claims filed on or after October 1, 1997.  See 
VAOPGCPREC 40-97 (December 31, 1997).  As this claim was 
filed prior to that change, however, the version of the law 
that did not require a finding of fault on the part of VA is 
for application in this case.  The appellant is not required 
to show negligence, error in judgment or other fault in the 
medical treatment furnished by VA to the veteran in 1994.  
See Brown v. Gardner, 115 S.Ct. 552 (1994),

Further, according to a May 1996 Report of Confidential 
Social Security Benefit Information, the veteran was approved 
for disability benefits as of January 1994.  A review of the 
file reveals that a copy of the Social Security 
Administration (SSA) award decision and the records 
considered by the SSA in reaching its determination are not 
of record.  The Board believes it would be helpful to have 
this information.

Accordingly, this case is REMANDED for the following:

1. The RO should contact the appellant 
and ask her to identify the exact 
dates of VA treatment that she is 
alleging support her claim for DIC 
benefits under the provisions of 
38 U.S.C.A. § 1151.  The appellant 
should also identify the VA facilities 
wherein such treatment was 
administered.  Specifically, the Board 
wishes to know if the claim is based 
on the veteran's 1994 VA treatment in 
Phoenix, Arizona, some records of 
which are already associated with the 
claims fold, or if it is based on 
earlier treatment sometime between 
1988 and 1994 and, if so, when and 
where.  The RO should make all 
reasonable efforts to obtain the 
additional relevant VA treatment 
records pertinent to the veteran's 
care at VA medical centers and 
hospitals in Phoenix, Arizona, and 
Allentown, Michigan that are not 
already of record, and any additional 
records identified by the appellant.

2. The RO should contact the Social 
Security Administration and request a 
copy of the administrative decision 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.

3. Then, the RO should request that the 
VA physician who provided the October 
1998 advisory medical opinion, review 
the veteran's claims file and his 
opinion. (If and only if, that 
physician is unavailable, should a new 
advisory medical opinion be 
requested.)  The physician is 
requested to review all the medical 
evidence and indicate if it is at 
least as likely as not that the 
evidence demonstrates evidence of 
cardiovascular or pulmonary disease 
prior to the veteran's August 1994 
death in Phoenix, Arizona, and if it 
is at least as likely as not that the 
veteran's death is shown to be related 
to VA medical treatment.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should take 
adjudicative action on the appellant's 
claim of entitlement to Dependency and 
Indemnity Compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 
2000), as that statute existed at the 
time of the appellant's July 1996 
claim and prior to its amendment in 
October 1996.  VAOPGCPREC 40-97.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the November 1998 statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





